Order entered July 17, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-11-01423-CV

                        CITIBANK(SOUTH DAKOTA), N.A., Appellant

                                              V.

                         MICHAEL AND THANH TRAN, Appellees

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 05-14313-D

                                          ORDER
       Before the Court is Appellees’ July 3, 2013 motion for extension of time in which to file

a motion for rehearing in this case. The motion is GRANTED. Appellees’ motion is due on or

before July 22, 2013.


                                                          /ELIZABETH LANG-MIERS
                                                          JUSTICE